Title: [Diary entry: 16 April 1760]
From: Washington, George
To: 

Wednesday Apl. 16. My Boat which the Wind and Rain prevented from returning Yesterday came home this Morning the Wind being at North West and Fresh. Mr. Triplet & his Brother came this day to Work. Abt. 10 Oclock they began, and got the Wall between the House and Dairy finishd. Thinking the Ground Rather too wet for Sowing I set my Horses to Carting Rails, and both my Plows were stopd Cook Jack being employd abt. the Lime. Finishd a Roller this day for Rolling my Grain.